Hilton, J.
—Conceding the rule to be, that in actions brought by married women in respect to property claimed by *64them as their separate estate, they are bound to show affirmatively that it is so owned; I think the evidence in this case upon that point, although slight, yet it was sufficient to require its submission to the jury.
It appeared that she got $300 from her cousin, and used it in the purchase of the property in question.
The defendant’s counsel at the time did not see fit to inquire whether the money thus obtained was borrowed, or whether the husband was in any way liable for it.
The jury, therefore, were justified in regarding it as money belonging to her individually, and the property purchased with it as her separate estate.
Besides, the bill of sale of the property was to her individually, which was at least prima facie evidence of her ownership, until impeached ; and whether or not it was impaired in any degree either by the evidence or the circumstances in the case, was certainly a question for the determination of the jury. (Darby a. Callaghan, 16 N. Y. R., 71.)
Motion for new trial denied, with $10 costs.